Citation Nr: 0406214	
Decision Date: 03/09/04    Archive Date: 03/19/04

DOCKET NO.  97-20 663A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an initial compensable rating for 
residuals of a right hand injury.

2.  Entitlement to an initial compensable rating for 
residuals of a left hand injury.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel




INTRODUCTION


The veteran had active service from February 1978 to August 
1996.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 1996 decision of the Buffalo, New York, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The RO, in part, granted service connection for 
residuals of injuries to the right (major) and left (minor) 
hands.  The RO rated each hand as noncompensable, i.e., 0 
percent disabling, retroactively effective from September 1, 
1996, the day after the veteran's retirement from the 
military.  He wants higher initial ratings.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).


FINDINGS OF FACT

1.  Since September 1, 1996, there has been x-ray evidence of 
arthritis of the veteran's right hand; he has limitation of 
motion of the fingers of this hand, albeit noncompensable, 
through certain ranges of motion.  

2.  Since September 1, 1996, there also has been x-ray 
evidence of arthritis of the veteran's left hand; and he has 
limitation of motion of the fingers of this hand, too, albeit 
also noncompensable, through certain ranges of motion.  


CONCLUSIONS OF LAW

1.  The criteria are met for an initial 10 percent rating for 
arthritis of the right hand.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5003-5010 (2003).  

2.  The criteria also are met for an initial 10 rating for 
arthritis of the left hand.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5003-5010 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran's service medical records (SMRs) disclose that he 
sustained a right hand injury in October 1976.  Other service 
medical records show that the veteran was treated in January 
1981 for a left hand injury.  A subsequent x-ray examination 
of the left hand in February 1982 showed a comminuted 
fracture of the proximal phalanx of the second digit. 

A VA physical and x-ray examination was performed during the 
period from late October to early November 1996.  The 
examiner remarked that, taking into consideration the 
veteran's presentation and history, the assessment was that 
the veteran had a great subjective element to his complaints 
which made it difficult to evaluate objectively the actual 
organic basis for the veteran's multiple complaints.  

Physical examination revealed no gross abnormalities of the 
fingers, hands or wrists.  The veteran had excellent grip in 
both hands, and full range of motion of the wrists and 
fingers.  X-ray examination was interpreted as showing an 
apparent old fracture of the proximal phalanx of the left 
second digit.  Also seen were degenerative changes of the 
proximal interphalangeal (PIP) joint of the left 5th digit 
and milder changes of the distal interphalangeal joint (DIP) 
of the right 5th digit.

Associated with the claims folder were records, dated from 
1997 to 2002, of the veteran's treatment by private medical 
providers.  They reflect treatment for disabilities that are 
not the subjects of this appeal.  

The veteran was afforded a VA orthopedic examination in 
September 2003.  He reported that he had pain in both hands 
and that he had flare-ups of hand pain during weather 
changes.  He denied incapacitating episodes.  He indicated 
that his hands became weak with repetitive or prolonged use, 
particularly with gripping.  He denied having much difficulty 
with writing skills or with manipulation of the hands.  

Clinical inspection disclosed a valgus deformity of the left 
little finger at the PIP joint.  There was no pain on 
palpation of the hands or wrists.  Hand grip strength was 5/5 
bilaterally for all muscle groups tested.  Range of motion of 
the hands was as follows:  metatarsophalangeal (MP) flexion 
was 90 degrees of a normal 90 degrees for all fingers.  
Extension was 0 degrees of a normal 0 degrees for all 
fingers.  PIP joint flexion was 90 degrees of a normal 100 
degrees for the index, medial, long and ring; and the little 
finger was 80 degrees of a normal 100 degrees.  Extension of 
the PIP joints was 0 degrees of a normal 0 degrees for 
all fingers.  DIP joint motion flexion was 60 degrees of a 
normal 70 degrees for all fingers, and extension was 0 
degrees of a normal 0 degrees for all fingers of both hands.  
There was no tenderness on palpation of the PIP joints of all 
fingers of both hands.  There was no deformity on palpation 
of the hands.  There was no apparent intrinsic muscular 
atrophy of the hands.  

X-rays of both hands showed degenerative changes of the PIP 
joint of the left little finger and an old chip fracture of 
the right proximal 1st metacarpal.  The diagnoses included 
status post fracture of the proximal phalanx of the left 
little finger, with residual valgus deformity of the PIP area 
of the little finger; and old ununited chip fracture of the 
right proximal 1st metacarpal.

The examiner remarked that the examination was performed 
during a period of quiescent symptoms.  It was observed that 
the symptoms elicited were compatible with the diagnoses.  
According to the examiner, during flare-ups of symptoms, 
which could occur with varying frequency, the physical 
findings of the current examination could be significantly 
different.  It was pointed out that quantification of such 
changes would require examination during a flare-up.  On 
current examination, the veteran had not exhibited any 
weakened movements, excess fatigability, or loss of 
coordination.



Preliminary Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law on 
November 9, 2000.  It since has been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  And the implementing regulations are codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  

The Act essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim-but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  See 38 U.S.C.A. § 5103(a); Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).

In this case, VA notified the veteran by letters dated in 
September 2002 and February 2003 that VA would obtain all 
relevant evidence in the custody of a Federal department or 
agency.  He also was advised that it was his responsibility 
to provide a properly executed release so that VA could 
request medical treatment records from private medical 
providers the records for him.  Further, the rating decision 
appealed and the statement of the case (SOC) and supplemental 
statement of the case (SSOC), especially when considered 
together, discussed the pertinent evidence, provided the laws 
and regulations governing the claims, and essentially 
notified the veteran of the evidence needed to prevail.  The 
duty to notify of necessary evidence and of the respective 
responsibilities-his and VA's, for obtaining or presenting 
that evidence has been fulfilled.

As for assisting him with his claims, the veteran's service 
medical records are on file, as are his VA medical treatment 
records.  There is no indication that other Federal 
department or agency records exist that should be requested.  
Records from private medical providers have also been 
obtained.  He was asked to advise VA if there was any other 
information or evidence he considered relevant to his claims 
so that VA could help him by getting that evidence.  He also 
was advised what evidence VA had requested and notified in 
the SOC and SSOC what evidence had been received.  There is 
no indication that any pertinent evidence was not received.  
Therefore, the duty to notify of inability to obtain records 
does not arise in this case.  Id.  Thus, VA's duty to assist 
has been fulfilled. 

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  VA believes 
this decision is incorrect as it applies to cases, as here, 
where the initial AOJ decision was made prior to the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  However, assuming solely for the sake of 
argument and without conceding the correctness of Pelegrini, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified below.  

In the present case, regarding the issues of the propriety of 
the initial ratings to be assigned for residuals of a right 
hand injury and for residuals of a left hand injury, 
a substantially complete application was received in 
September 1996.  Thereafter, in a rating decision dated in 
December 1996, an initial rating greater than noncompensable 
for either disability was denied.  Only after that rating 
action was promulgated did the AOJ (i.e., the RO), in 
September 2002 and February 2003, provide notice to the 
claimant regarding what information and evidence is needed to 
substantiate his claims, as well as what information and 
evidence must be submitted by him, what information and 
evidence will be obtained by VA, and the need for him to 
submit any evidence in his possession pertaining to his 
claims.  As noted above, the rating decision appealed and the 
SOC and the SSOC, considered cumulatively, are documents, 
which like the September 2002 and February2003 VCAA letters, 
served to discuss the pertinent evidence, provide the laws 
and regulations governing the claims, and essentially notify 
the veteran of the evidence needed to prevail.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication establishing 
service connection for his bilateral hand disabilities (with 
noncompensable evaluations), the timing of the notice does 
not comply with the express requirements of the law as found 
by the Court in Pelegrini.  While the Court did not address 
whether, and, if so, how, the Secretary can properly cure a 
defect in the timing of the notice, it did leave open the 
possibility that a notice error of this kind may be non-
prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him to overcome an adverse decision, as well as 
substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, No. 01-944, slip 
op. at 13.  On the other hand, the Court acknowledged that 
the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement (NOD) and substantive appeal (VA Form 9) that 
were filed by the appellant to perfect the appeal to the 
Board.  This would be an absurd result, and as such it is not 
a reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also 
Conway v. Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) 
(There is no implicit exemption for the notice requirements 
contained in 38 U.S.C. § 5103(a) from the general statutory 
command set forth in section 7261(b)(2) that the Veterans 
Claims Court shall "take due account of the rule of 
prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, No. 01-944, slip op. at 13.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  



All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in May 2001 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and an SSOC 
provided the appellant.  He has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to his VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to him, particularly since the Board is 
granting both of his claims to the extent possible.

Legal Criteria

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2003).  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be met for specific ratings.  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history.  38 C.F.R. § 4.2 (2003).  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2003).



As mentioned, the veteran is contesting the initial 
noncompensable ratings assigned when service connection was 
granted for the residuals of his hand injuries.  So the Board 
must evaluate the relevant evidence since the effective date 
of the award; it may assign separate ratings for separate 
periods of time based on facts found, a practice known as 
"staged" ratings.  Fenderson, 12 Vet. App. at 125-26.

Effective August 26, 2002, during the pendency of this 
appeal, the schedular criteria for the evaluation of service-
connected hand injuries underwent revision.  Where a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeals process has 
been concluded, the version of the law or regulation most 
favorable to the appellant must apply unless Congress or the 
Secretary provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991); Marcoux v. Brown, 10 Vet. App. 30 (1996).  

As there is no indication that the Secretary has precluded 
application of either the "old" or "amended" version of the 
pertinent regulations, due process considerations dictate 
that the veteran's claim for an increased evaluation for 
bilateral residuals of hand injuries be evaluated under the 
pertinent regulations effective both before and after the 
August 26, 2002 changes to the rating schedule.  Bernard v. 
Brown, 4 Vet. App. 384 (1995).  At the same time, however, 
revised regulations do not allow for their retroactive 
application unless those regulations contain such provisions 
and may only be applied as of the effective date.  VAOPGCREC 
3-2000 (April 10, 2000).  See also 38 U.S.C.A. § 5110(g); 
38 C.F.R. § 3.114.

The pertinent rating criteria for evaluating finger injures 
in effect prior to August 26, 2002 were as follows:

In classifying the severity of ankylosis and limitation of 
motion of single digits and combinations of digits the 
following rules will be observed:

(1)  Ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints, with either joint in extension or in 
extreme flexion, will be rated as amputation.

(2)  Ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints, even though each is individually in 
favorable position, will be rated as unfavorable ankylosis.

(3)  With only one joint in a digit ankylosed or limited in 
its motion, the determination will be made on the basis of 
whether motion is possible to within 2 inches (5.1 cms.) of 
the median transverse fold of the palm; when so possible, 
the rating will be for favorable ankylosis, otherwise 
unfavorable.

(4)  With the thumb, the carpometacarpal joint is to be 
regarded as comparable to the metacarpophalangeal joint of 
other digits.

A 20 percent rating is warranted for favorable ankylosis of 
middle finger, ring finger and little finger of the major or 
minor hand.  38 C.F.R. § 4.71a, Diagnostic Code 5222 (1998).  
Diagnostic Codes 5220, 5222 and 5223 are not pertinent in 
this case since they pertain, respectively, to favorable 
ankylosis of five digits of one hand, four digits of one 
hand, and two digits of one hand.  

(a)  The ratings for codes 5220 through 5223 apply to 
favorable ankylosis or limited motion permitting flexion of 
the tips of the tips of the fingers to within 2 inches (5.1 
cms.) of the transverse fold of the palm.  Limitation of 
motion of less than 1 inch (2.5 cms.) in either direction is 
not considered disabling.

(b)  Combinations of finger amputations at various levels, or 
of finger amputations with ankylosis or limitation of motion 
of the fingers will be rated on the basis of the grade of 
disability, i.e., amputation, unfavorable ankylosis, or 
favorable ankylosis, most representative of the levels or 
combinations.  With an even number of fingers involved, and 
adjacent grades of disability, select the higher of the two 
grades.  



The revised criteria for evaluating finger injuries, which 
became effective as of August 26, 2002, are as follows:

Limitation of motion of the thumb:
A 20 percent rating is warranted-for the major or minor 
arm-with a gap of more than two inches (5.1 cm.) between 
the thumb pad and the fingers, with the thumb attempting to 
oppose the fingers.  A 10 percent rating is warranted-for 
the major or minor arm-with a gap of one to two inches (2.5 
to 5.1 cm.) between the thumb pad and the fingers, with the 
thumb attempting to oppose the fingers.  A noncompensable 
rating is warranted-for the major or minor arm-with a gap 
of less than one inch (2.5 cm.) between the thumb pad and 
the fingers, with the thumb attempting to oppose the 
fingers.  38 C.F.R. § 4.71a, Diagnostic Code 5228 (2003).

Limitation of motion of the index or long finger:
A 10 percent rating is warranted-for the major or minor 
arm-with a gap of one inch (2.5 cm.) or more between the 
fingertip and the proximal transverse crease of the palm, 
with the finger flexed to the extent possible, or; with 
extension limited by more than 30 degrees.  A noncompensable 
rating is warranted-for the major or minor arm-with a gap 
of less than one inch (2.5 cm.) between the fingertip and 
the proximal transverse crease of the palm, with the finger 
flexed to the extent possible, and; extension is limited by 
no more than 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5229 (2003).

Limitation of motion of the ring and little finger:  
Any limitation of motion warrants a noncompensable rating for 
either the major or minor arm.  38 C.F.R. § 4.71a, Diagnostic 
Code 5230 (2003).



Arthritis, due to trauma, substantiated by x-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. 4.71a, Diagnostic 
Code 5010.

Degenerative arthritis (hypertrophic or osteoarthritis) 
established by x-ray findings, in turn, will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, rate as follows:  a 10 
percent rating is warranted where there is x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups; a 20 percent rating is warranted where there is 
x-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups, with occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Analysis

According to criteria in effect prior to August 26, 2002, 
finger injury residuals were evaluated on the basis of 
whether such residuals produced either favorable 
or unfavorable ankylosis, i.e., immobility of a joint.  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992)  A VA clinical 
examination in November 1996 demonstrated full range of 
motion of the veteran's fingers, while a VA examination in 
September 2003 demonstrated no more than slight limitation of 
motion of the fingers through certain ranges of motion.  
Moreover, ankylosis was not indicated by VA x-ray examination 
in either October 1996 or in September 2003.  Absent any 
clinical or x-ray evidence of ankylosis of the hands or of 
objective manifestations of finger injury residuals 
comparable in degree to ankylosis, no basis is provided for 
assignment of an initial compensable evaluation for hand 
injury residuals under the former rating criteria.  

The criteria in effect prior to August 26, 2002 did not 
provide a diagnostic code for application to limitation of 
motion of the fingers.  By contrast, the criteria that became 
effective from August 26, 2002 do provide for evaluating 
finger injury residuals on the basis of limitation of motion.  

The slight degree of limitation of motion shown for either 
thumb is far less than a gap of one to two inches (2.5 to 5.1 
cm.) between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.  And this degree of 
limitation of motion of the thumb is required for assignment 
of a 10 percent rating.  As well, the slight degree of 
limitation of motion of the index and long finger is far less 
than a gap of one inch (2.5 cm.) or more between the 
fingertip and the proximal transverse crease of the palm, 
with the finger flexed to the extent possible or with 
extension limited by more than 30 degrees.  And this degree 
of limitation of motion of the index and long fingers is 
required for assignment of a 10 percent rating.  As for the 
ring and little fingers, the slight degree of limitation of 
motion shown for these two fingers, in any event, does not 
warrant assignment of a 10 percent rating, as any degree of 
limited motion for either of these fingers warrants only a 
noncompensable rating.  

A compensable rating, then, is not available under the 
diagnostic codes discussed above for application to finger 
injury residuals.  But the veteran also has documented 
evidence of arthritis in each hand as a residual of his 
injury in service.  The degenerative changes have been 
confirmed on x-ray examination, and arthritis may be rated on 
limitation of motion.  In this case, the traumatic arthritis 
affects the hands-and specifically, the fingers, which 
comprise a minor joint group.  Hence, the pertinent governing 
criteria provide for assignment of a 10 percent evaluation 
for noncompensable limitation of motion in each of two minor 
joint groups-in this case, the hands-affected by traumatic 
arthritis.  The veteran cannot, however, receive a rating 
higher than 10 percent for each hand, under the diagnostic 
code for application to traumatic arthritis, because he has 
only a noncompensable limitation of motion of certain joints 
of the fingers of each hand.



In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected musculoskeletal 
disability that is at least partly rated on the basis of 
range of motion, the Board must consider functional loss due 
to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.

The veteran reports that he has pain and weakness of the 
hands and difficulty gripping.  However, the medical evidence 
from the most recent examination in September 2003 indicates 
only that some pain is present when the examiner palpated, 
i.e., touched the veteran's fingers.  The is no indication 
from the report that the veteran actually experienced any 
pain on motion of the fingers.  Moreover, there is no 
objective evidence that he experiences significant weakened 
movement, premature or excess fatigability, or incoordination 
when moving the fingers or grasping.  Furthermore, the 
September 2003 VA orthopedic examiner, while acknowledging 
the potential for flare-ups of hand symptoms, described the 
veteran's bilateral hand disability as "quiescent"-
effectively finding the disability to be symptom free during 
the examination.  As well, the veteran's bilateral hand 
disability was also found to be asymptomatic on the VA 
examination in November 1996, several years ago.  The medical 
evidence the veteran has furnished from private treatment 
providers does not reflect any pattern of symptomatic 
flare-ups of his bilateral hand disability during the period 
of about seven years between the two VA examinations 
mentioned.

Certainly then, the higher initial ratings of 10 percent that 
he is receiving in this decision for each hand affected by 
the arthritis take into account any additional range of 
motion loss that he may occasionally experience from pain, 
weakened movement, premature or excess fatigability, or 
incoordination of his hands.  So he cannot receive ratings 
higher than this based on pain or functional loss, alone, 
especially since, by all objective accounts, his symptoms are 
at most very minimal.

The Board also has considered whether "staged" ratings are 
warranted.  The record, however, does not support assigning 
different percentage disability ratings during the period in 
question.  The veteran's bilateral hand disabilities have not 
been more severe than 10 percent at any time since his 
retirement from the military.

For all these reasons, and resolving all reasonable doubt in 
the veteran's favor, he is entitled to 10 percent initial 
ratings, but no higher.  38 C.F.R. §§ 3.102, 4.3; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


ORDER

An initial rating of 10 percent is granted for arthritis of 
the right hand, as residual of an injury, subject to 
governing criteria pertaining to the payment of monetary 
awards.  

An initial rating of 10 percent is granted for arthritis of 
the left hand, as residual of an injury, subject to governing 
criteria pertaining to the payment of monetary awards.  



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



